DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and response filed on 05/10/2021 have been received and entered into the case record.
Claims 1, 7, 9, 21 and 22 have been amended.
Claims 1-22 are pending in the application and examined on the merits


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 19-20 and 22 remain rejected under 35 U.S.C. 103 as being unpatentable over Nagashima et al. (JP 2013-111017; IDS reference) in view of Sugiyama et al. (JP 2002-335950; Google Patent Full Translation and IDS reference No. 4 filed on 05/24/2018),  Hamoen et al (2002. Gene Therapy Protocols. Methods in Molecular Medicine, vol. 69, pages 203-217) as evidenced by VWR (2020) Inoie et al. (JP2009089715A) and Wolf et al. (J Biomed Mater Res A. 2014 Jan; 102(1):234-46) as set forth in the previous office action filed 02/10/2021 and discussed below.
Regarding Claim 1, 4, 6, 7, 10, 12, 19-20 and 22, Nagashima et al. teaches a “cell sheet” on “networks of mesh” which is immersed in “vitrified liquid A”. Said “liquid A” is a combination of cryoprotective solution and blood serum. The excess of this solution is removed through dripping through 
Sugiyama et al. teaches a container for transport and support of membrane tissue (i.e. cell culture sheets) (para. 0001). The tissue or cell culture is between two support membranes (Reference number 44 in Figures 3a and 3b) immersed in a liquid that from the scope illustrated in the specification could be cryopreservation solution (p. 9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cell sheet supported by mesh as taught by Nagashima et al. to incorporate the teachings of Sugiyama et al. in order to replace the backing and mesh of Nagashima with mesh supports on either side of the cell culture sheet as it is immersed in cryopreservation solution with the mesh sheets directly covering the cell sheet culture as taught by Sugiyama with a reasonable expectation of success. Providing a mesh support on both sides and effectively “sandwiching” the cell sheet, allows for the cell sheet to be “held in a fixed position” which would prevent the cell sheet from being “detached, floated, broken, twisted or turned upside-down” and allow for it to maintain its original form. (Sugiyama et al, Google Patents Machine Translation, Paragraph 12).
Nagashima et al. in view of Sugiyama do not disclose a step of enclosing the sheet-shaped cell culture in a cold-resistant film capable of being hermetically sealed before freezing. 
Hamoen et al. teaches a piece of harvested skin to be later used as an acellular dermis skin graft is placed on a “mesh gauze” that has been immersed in cryopreservation solution and is then placed inside a sterile plastic/aluminum pouch and sealed before being disposed over liquid nitrogen (p 210; steps 16-18). Hamoen et al. uses Kapak Seal Pak Pouches which have the capability of being frozen, rapidly frozen by immersion in liquid nitrogen, stored at a temperature range between −20°C and −80°C, and are in a sealable bag/pouch-like form. These cold resistant sealable pouches are capable of both thawing and freezing processes as demonstrated in the preparation procedure (p. 210; steps 16-18).  Furthermore, as evidenced on the product description on the VWR website, Kapak pouches are “airtight” (i.e. in a 
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to use the Kapak Seal Pak Pouches (i.e. a cold-resistant film) taught by Hamoen et al. for the sheet-like cell culture covered by the mesh supports as taught by Nagashima et al. in view of Sugiyama et al. One skilled in the art would recognize that the pouch of Hamoen et al. used to cryopreserve skin grafts could be further utilized in the freezing and cryopreservation methods of the cell sheet with mesh supports detailed by Nagashima et al. in view of Sugiyama et al. It is known in the art that sealable pouches that can withstand freezing and thawing processes are used in cryopreservation. The pouches are beneficial for storing at low temperatures and preserving the samples. Additionally they allow for both immersion into liquid nitrogen as well as disposing the pouch over liquid nitrogen vapor (VWR). The pouches provide protection and support for biological fluids and/or engineered tissue constructs, thus yielding a predictable result with a reasonable expectation of success when used with a cell sheet culture. 
Nagashima et al. in view of Sugiyama et al. and Homoen et al. still does not disclose that the mesh is made of polypropylene or one or more polyesters nor that it is a surgical mesh with greater than 1mm pores.
Inoie et al. teaches a cultured cell sheet package and sheet-holding component in order to prevent a cell sheet from shifting, fracturing or deteriorating in transportation (Abstract). The reference specifically teaches polypropylene mesh supports (referred to as nets 45 and 46) are known to stabilize cell sheet samples on both sides (i.e. sandwiching) and submerge them into liquid media (p. 7, para. 4). Additionally, Inoie et al. discloses wire members as well with spacing that coincide with the mesh that can provide support which are stretched in a lattice of a predetermined interval such as 1 cm (i.e. pores greater than 1 mm)  (p. 5, paragraphs 3-6; p. 7, paragraph 4; p. 8, last paragraph). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to substitute the metal mesh net supports utilized in Nagashima’s method of cryopreserving sheet cell 
Regarding Claims 2 and 8, Nagashima et al. teaches that the cell sheet is immersed in cryoprotective solution for 15 minutes (Example 1, Paragraph 0049). 
Regarding Claims 3 and 9 Nagashima et al. teaches that the cell sheet was placed onto mesh so that “excessive vitrified liquid was dropped under metal networks and was removed” (Example 1, Paragraph 0049). In addition to the metal networks, Nagashima et al. also cited “nets of mesh state” and “nonwoven fabrics” as practical supports for the cell culture (Paragraph 0034).
Regarding Claims 5 and 11, Nagashima et al. teaches that the “net of mesh state” with the cell sheet on top is disposed 1 cm to about 10 cm above the liquid level of liquid nitrogen (Example 1, Paragraph 0034).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 13-18 remain rejected under 35 U.S.C. 103 as being unpatentable over Nagashima et al. (supra) in view of Sugiyama et al. (supra), Hamoen et al (supra) as evidenced by VWR (2020), Inoie et al., (supra) and Wolf et al. (supra) as applied above to claims 1-12, 19-20 and 22, and rejected in further view of Arnitz and Liebig (U.S Patent No. 9,920,970) as set forth in the previous Office Action filed 02/10/2021 and discussed below.

Arnitz and Liebig teach a cryogenic container for storage and transport of a medical product. The cryogenic container comprises a primary container with a “film bag” to hold the product and a secondary container which at least partially surrounds said primary container. Both are inside an outer container. Between the primary and secondary is a “heat exchanger space” wherein “fluid heat exchange material for freezing and/or thawing” is contained for storage and transport (Claim 1). The prior art teaches that liquid nitrogen can be filled within the heat exchanger space as heat transfer medium within the cryogenic container (Col. 2, lines 30-36). This ensures that the materials being stored within stay in a frozen state (Col 2. Lines 9-11).
It would be obvious to one of ordinary skill in the art to combine the teachings of Nagashima et al., Sugiyama et al., Hamoen et al, Inoie et al., and Wolf et al. regarding cell sheet tissue cultures placed directly between two polypropylene mesh supports inside a sealed cryogenic pouch with Arnitz and Liebig’s cryogenic container for storage and transport. As stated previously, the mesh supports inside the pouch or bag provide stability in order to keep the original shape of the cell sheets. By placing the bag inside a secondary container which is then inside a cryogenic container in order to be transported in a frozen state would further protect the cell sheets by “shield[ing] against external mechanical action” (Arnitz and Liebig, Col. 6, Lines 20-31).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 1 and 21 remain rejected under 35 U.S.C. 103 as being unpatentable over Nagashima et al. (supra) in view of Sugiyama et al. (supra), Hamoen et al (supra) as evidenced by VWR (2020), Inoie et 
	Regarding claim 21, Nagashima et al., Sugiyama et al., and Hamoen et al. evidenced by VWR, Inoie et al., and Wolf et al. provide teachings and motivations to the method of cryopreserving a sheet cell culture utilizing polypropylene mesh shaped support bodies. However, these references do not teach a kit for the cryopreservation of said sheet cell cultures.
	Son et al. teaches a kit for the culture, collection, isolation and cryopreservation of hematopoietic stem cells. The kit comprises a freezing bag (i.e. a cold resistant film), a container for freezing, a medium kit for the cryopreservation of cells (i.e. a vessel to immerse cells in cryopreservation solution) and a tube (i.e. vessel) for centrifugation to wash the cells (para. 0055, Claim 46-47).
	It would be obvious to one of ordinary skill in the art to combine the teachings of Nagashima et al., Sugiyama et al., Homoen et al., Inoie et al. and Wolf et al. concerning the cryopreservation of a sheet cell culture and present it in the form of a combination (i.e. kit) as taught by Son et al. with a reasonable expectation of success as kits for cryopreservation of biological materials are well known in the art. An artisan would be motivated to create a kit for cryopreservation due to its ease and convenience. Additionally a kit can result in the reduction of problems such as high production costs, a long period of production time and high labor costs in the preparation of cell therapy products suffered by conventional arts (Son et al.; para. 0274). 
Therefore, the invention as a whole at the time of the effective filing date would be obvious to one skilled in the art.

Response to Arguments
Applicant's arguments filed on 05/10/2021 have been fully considered but they are not persuasive in regards to the 103 rejections set forth in the Office Action filed on 02/10/2021.
On page 11, Applicant argues that although Nagashima discloses a method for producing a frozen cell sheet which involves placing the cell sheet on a metal net to remove excess vitrification solution, it is 
On page 12, Applicant argues that Sugiyama’s support members (44/42) derives the stability from the backing substrate on which the membrane sheet is placed in the liquid. Therefore, the support is more to keep the film sheet and backing together, rather than support the sheet itself. 
On pages 13-18, Applicant further argues against the Office Action in stating that Nagashima et al. is not concerned with supporting the cell sheet in the manner of the invention and merely states it is to drain off excess vitrification solution. The primary reference cannot possibly suggest a need for or desire of a support sheet on both surfaces during immersion and other stages. Additionally, Applicant argues that Sugiyama specifically discloses that the mesh shaped support members are not in contact with both opposite surfaces. Thus these two references do not disclose nor suggest a mesh shaped support in direct contact with both sides of a cell sheet.
On pages 15-18, Applicant discusses the reference of Inoie to address the new rejections set forth by the amendments made in the previous claim set. Applicant argues that the Office has not acknowledged that Inoie’s cell sheet is positioned inside a carrier and then positioned between mesh nets. Therefore the nets do not directly contact the upper and lower surfaces. Applicant states that the surgical mesh via the teachings of Inoie would be used in combination with additional support because nets themselves are insufficient. 
On pages 17-20, Applicant argues that Wolf and Arnitz and Leibig do not remedy the deficiencies of Sugiyama, Nagashima, Hamoen, and Inoie as they do not teach mesh sandwiching nor direct contact between mesh and a cell sheet.
Examiner reiterates the arguments set forth in the previous response in that both references of Nagashima and Sugiyama are concerned with sheet cell cultures and to at least some extent the support of the mesh during transport of said sheet cell culture. Nagashima must transport and support the cell culture 
Additionally, Examiner reiterates the arguments from the previous response in the Office Action filed 02/10/2021 that Sugiyama states that the membrane can be held in a fixed position without being disturbed when set into a solution (p. 6). Therefore, there is motivation for the membrane and not necessarily the membrane and backing material to be enclosed. Furthermore, Sugiyama does not specifically disclose that the gauze/backing substrate is the aim of support. Sugiyama states that the sandwiching surfaces are for the membrane tissue (12) and membrane tissue sheet (30) (p. 6, last paragraph) and that “since the tissue (12) is sandwiched between the two support members 44, 44, no displacement occurs” and “can be maintained very advantageously” (p. 7, second paragraph). Thus Sugiyama is directing the sandwiching towards the cell sheet and not the gauze.
Regarding Applicant’s argument stating that the primary reference cannot possibly suggest a need for or desire of a support sheet on both surfaces during immersion and other stages, obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the secondary references provide the motivation for modifying Nagashima as seen in the obviousness rejections above based on stability and therefore the burden is not on Nagashima to provide a teaching or motivation to 
Regarding the arguments concerning Inoie, Examiner agrees that the rejection is not focused on the carrier in the mesh, however it is in fact mentioned in the rejection and not ignored. The reference is utilized to provide teachings of how sandwiching a cell sheet between two polypropylene mesh nets, even if not directly on the mesh, is known in the art to stabilize and support the cell sheet during transportation and does not teach away from any of the other references. Inoie is not incorporated to teach the direct contact of the mesh, as Nagashima already teaches a direct contact with mesh being known in the art as the primary reference. The other references are directed towards the motivation and teachings of sandwiching a cell sheet on both sides with polypropylene surgical mesh. Inoie is incorporated to further modify the mesh of Sugiyama and Nagashima to have the claimed parameters of the present invention such as pore size and material which is then submereged into liquid media and utilized throughout the method of protecting the cell sheet. 
Examiner agrees that Wolf and Arnitz and Leibig do not teach mesh sandwiching nor direct contact between mesh and a cell sheet as they are incorporated to provide rationale for surgical mesh and container limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010.  The examiner can normally be reached on Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.F.C./             Examiner, Art Unit 1632                                                                                                                                                                                           
/TAEYOON KIM/             Primary Examiner, Art Unit 1632